DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 62-76, 80-81, 85-86, 90-91 and 95-99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claims 62 and 95 recite a drug product comprising isolated and purified collagenase I and collagenase II having the sequence of Clostridium histolyticum collagenase I and collagenase II, respectively. The claimed drug product is not markedly different from the naturally occurring counterparts, collagenase I and II in Clostridium histolyticum, because there is no indication that purification or combining the two enzymes has caused either to have any structural or functional characteristics that are different from the naturally occurring enzymes in Clostridium histolyticum. For example, each enzyme in the combination has the same amino acid sequence and catalyzes the same reaction that it catalyzes in Clostridium histolyticum. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 62 and 95 are ineligible.
Claims 63-68 recite limitations specifying the purity of the drug product. There is no indication that the claimed level of purification changes the structural or functional properties of the drug product Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 63-68 are ineligible.
Claims 70-74 recite product-by-process limitations for the drug product. There is no indication that the claimed preparation and purification steps change the structural or functional properties of the drug product relative to the naturally occurring enzymes in Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 70-74 are ineligible.
Claims 69, 75 and 85 recite a pharmaceutical compositions comprising the drug product and a carrier. There is no indication that the claimed composition comprising the drug product and carrier changes the structural or functional properties of the drug product relative to the naturally occurring enzymes in Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because pharmaceutical carriers are well-understood, routine and conventional. Therefore, claims 69, 75 and 85 are ineligible.
Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 76, 81, 86 and 91 are ineligible.
Claim 80 and 90 recite product-by-process limitations. There is no indication that the claimed preparation and purification steps change the structural or functional properties of the drug product relative to the naturally occurring enzymes in Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 80 and 90 are ineligible.
Claim 96-98 require  potency levels and claim 99 requires stability. There is no indication that the claimed potency or stability changes the structural or functional properties of the drug product relative to the naturally occurring enzymes in Clostridium histolyticum because the claimed enzymes have the same amino acid sequence and catalyze the same reaction as the naturally-occurring counterpart. This judicial exception is not integrated into a practical application because the drug product is not limited to a particular use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited. Therefore, claims 96-99 are ineligible.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 62-69, 70-76, 80-81, 85-86, 90-91 and 95-99 are rejected under 35 U.S.C. 102(e) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Badalamente (US 2006/0204488).
Badalamente teaches a pharmaceutical composition comprising a mixture of collagenase I and collagenase II in a mass ratio of about 1 to 1 (paragraph 0013).  Badalamente teach that both collagenase I and collagenase II are obtained by fermentation by Clostridium histolyticum and purified by a chromatographic technique (paragraph 0012).  Badalamente teach that the collagenase mixture is a sterilized lyophilized powder (paragraph 0012).  The lyophilized mixture may further comprise an excipient such as lactose monohydrate but this is not required; the lyophilized powder may include only the collagenase mixture (paragraphs 0012 and 0014).  Badalamente teaches that the collagenase mixture is administered via injection and may be combined with a liquid carrier that is pharmaceutically acceptable (paragraph 0014).  
claims 62-69, 75-76, 85-86 and 95-99, MPEP § 2212-2112.02 states that when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  Badalamente states that the collagenase mixture is purified by a chromatographic technique but does not report the level of purity.  The fact that the mixture taught by Badalamente is purified by chromatography and meets all other claim limitations, is grounds for shifting the burden to Applicant to prove that the composition of Badalamente does not anticipate or render obvious the invention of instant claims 1-8. If the collagenase mixture taught by Badalamente meets the level of purity taught by the claim, the claims are anticipated. Alternatively, it would have been obvious to maximize purify by routine optimization, rendering the claims obvious.
Instant claims 70-74, 80-81 and 90-91 are product by process claims.  MPEP § 2113 states: “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  MPEP § 2113 states: “’The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.’ In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”  Finally, MPEP § 2113 states: “’[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.’ In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).” In the instant case, the product of Badalamente satisfies the structural limitations of the instant claims for the reasons presented above.   Therefore, the burden is shifted to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Applicant is reminded that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 62-71, 74-76, 80-81, 85-86 and 90-91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurfurst et al. (US 2004/0137596; cited by Applicant) in view of Dwulet et al. (US  5,989,888; cited by Applicant), Queiroz et al. (“Hydrophobic interaction chromatography of proteins,” J. Biotechnology, 2001, 87, 143-159; cited by Applicant),  Hesse et al. (“Recombinant Enzymes for Islet Isolation: Purification of a Collagenase From Clostridium histolyticum and Cloning/Expression of the Gene,” Transplantation Proceedings, 1995, 27, 3287-3289; cited by Applicant), Roche Applied Science (“The Complete Guide for Protease Inhibition” 2004; cited by Applicant), Kembhavi et al. (“Clostripain: characterization of the active site,” FEBS, 1991, 277-280; cited by Applicant), Pall BioPharmaceuticals (“Mustang Q Capsule: The Only Disposable Process Chromatography Column for Pharmaceutical Manufacturing” Nov. 21, 2000; cited by Applicant), and Badalamente (US 2006/0204488; cited by Applicant).
Kurfurst et al. teach a method for separating and purifying the enzymes produced by the fermentation of Clostridium histolyticum, which include collagenase I and collagenase II.  The method yields high purity enzymes appropriate for pharmaceutical use because of the absence of toxicologically dangerous substances (paragraphs 0007 and 0008).  The method comprises fermenting the Clostridium histolyticum, harvesting a crude fermentation comprising collagenase I and collagenase II and purifying the collagenase I and collagenase II from the crude harvest via filtration and column chromatography.  Specifically, Kurfurst et al. teach:
Clostridium histolyticum has taken place in a fermentation medium of animal or vegetable origin, the cells and other non-soluble constituents are separated from the excess fermentation, for example by centrifugation or filtration. The excess fermentation which contains type I and type II collagenases, clostripain and caseinase as main constituents can be upgraded in the usual way before the chromatographic separation of these proteins. 
[0018] The excess fermentation is pumped in a first step of the method onto a chromatography column filled with ceramic hydroxylapatite material of type I or type II (CHT), whereby said enzymes bind with the hydroxylapatite besides different other components. At temperatures of 4 to 25˚C. and a pH-value of 6 to 9, the elution takes place as a stepwise elution with linear flow rates >300 cm/h. This being, a phosphate buffer which contains 0 to 1000 mM of an alkali halide is convenient, whereby the phosphate concentration is gradually increased from 10 to 350 mM phosphate. Alternatively or additionally, the pH value of the buffer can be gradually increased from 6 to 9. Preferably three elution stages are carried out. The fraction 1 obtained in the first elution stage contains exclusively low molecular constituents. The fraction 2 of the second elution stage contains besides low molecular components neutral protease (caseinase). The fraction 3 of the third elution stage also contains low molecular components, the whole clostripain as well as all the type I and type II collagenases. 
[0019] The fraction 3 will be desalted for example by ultrafiltration/diafiltration or nanofiltration or dialysis and eventually upgraded. Then, the desalted solution will be submitted to an anion-exchange chromatography in a second chromatographic step. A chromatography material on styrene/divinylbenzene base will be used for this and will be functionalized for example with a quaternary ammonium group. This being, commercially available materials can be used (for example Source of the Pharmacia company, POROS of the PerSeptive company, Makroprep of the Biorad company). A separation of the cationic or nonionic low molecular constituents takes place already when loading the anion exchanger with the fraction 3. The elution of the bound constituents takes place at 4 to 25˚ C. in a buffered system in the pH range of 7 to 9.5 by stepwise elution with a linear flow rate above 500 cm/h, whereby an alkali halide or alkali-alkaline earth halide concentration gradually varies from 1 to 1000 mM and/or the pH value from 9.5 to 6. Preferably two fractions are separated, whereby the fraction 4 of the first elution stage contains clostripain and type II collagenase and the fraction 5 of the second elution stage also contains clostripain as well as type I collagenase. 
[0020] The fractions 4 and 5 are submitted to a cation-exchange chromatography in a third chromatographic stage separately from each other. This being, a column filling basing on styrene/divinylbenzene material is also used which is however functionalized here with a cation binding group, for example SO3H. The above mentioned commercial materials can also be used here. The elution of the cation-exchanger will be carried out at 4 to 25˚ C. in a buffered system in the pH range of 5.7 to 7 for linear flow rates of at least 500 cm/h with a stepwise elution. This being, an alkali 
Kurfurst et al., does not teach filtering through an anion exchange filter, adding ammonium sulphate, using a HIC column, adding leupeptin, or the production of a drug product. However, these differences are remedied by the prior art.
Pall Biopharmaceuticals teaches Mustang Q disposable anion exchange membrane adsorbers for the removal of DNA. 
It would have been further obvious to add a step of filtering the C. histolyticum harvest through an anion exchange membrane, specifically the Mustang Q capsule taught by Pall Biopharmaceuticals, to further improve the purity of the resulting product.  One of ordinary skill in the art would have been motivated to do to so because the Mustang Q capsule is intended for removing DNA with a single use device which does not require packing, cleaning and cleaning validation.
Queiroz et al. teach the main parameters to consider for the optimization of fractionation by HIC and the stationary phases available (sections 4-6).
Dwulet et al. teach that phenyl sepharose hydrophobic interaction chromatography can be used in the purification of collagenases (col 3, lines 65-67).
Hesse et al. teach the use of hydrophobic interaction chromatography in the purification of collagenase (p. 3288, col 1).
It would have been obvious to modify the method of Kurfurst et al. to include a hydrophobic interaction chromatography step in order to improve the yield and purity of the collagenase enzymes through routine experimentation.  The skilled artisan would have been motivated to use HIC because it 
Kurfurst et al. teaches that clostripain is major contaminant of both collagenase I and II.
The Roche guide teaches that proteases which are ubiquitous in living cells can drastically reduce the yield of proteins during isolation and purification and that contaminating proteases can be inhibited by proteases inhibitors, thereby protecting the protein of interest from degradation (p. 2).  The 
	Kembhavi et al. teaches that clostripain is a cysteine protease that is inhibited by leupeptin (abstract).
It would have been obvious to modify the method of Kurfurst et al. for purifying collagenase I and collagenase II from Clostridium histolyticum by adding a HIC column step according to Queiroz et al., Dwulet et al. or Hesse et al. for the reasons presented above.  It would have been further obvious to add leupeptin to the HIC eluate.  The skilled artisan would have been motivated to maximize the purity and activity of the collagenases by preventing degradation due to clostripain, which Kurfurst et al. teaches is a major contaminant for both the collagenase I and collagenase II fractions.  The skilled artisan would have been motivated to inhibit clostripain-induced degradation with leupeptin in view of the teaching of the Roche guide that protease inhibitors protect the protein of interest from degradation and the teaching of Kembhavi et al. that clostripain is inhibited by leupeptin.   There would have been a reasonable expectation of success because the Roche guide states that leupeptin is commercially available for use in protein purification applications. 
Badalamente teaches a pharmaceutical composition comprising a mixture of collagenase I and collagenase II in a mass ratio of about 1 to 1 (paragraph 0013).  Badalamente teach that both collagenase I and collagenase II are derived from fermentation by Clostridium histolyticum and purified by a chromatographic technique (paragraph 0012).  Badalamente teach that the collagenase mixture is a sterilized lyophilized powder (paragraph 0012).  The lyophilized mixture may further comprises an excipient such as lactose monohydrate (paragraphs 0012 and 0014).  Badalamente teaches that the collagenase mixture is administered via injection and may be combined with a liquid carrier that is pharmaceutically acceptable (paragraph 0014).  Badalamente teaches that the total volume of liquid 
It would have been further obvious to add a step of combining the resulting isolated and purified collagenase I and collagenase II in a 1:1 mass ratio to make the pharmaceutical product taught by Badalamente.  
The resulting method would meet all of the steps set forth in the product-by-process recited in claims 70, 80 and 90.  With respect to steps a and b) Kurfurst et al. teach fermenting C. histolyticum and harvesting a crude fermentation comprising collagenase I and II.  With respect to step c i), Pall BioPharmaceuticals motivates the addition of an anion exchange filtration step. With respect to steps c ii and iii), Dwulet et al., Queiroz et al. and Hesse et al. motivate the addition of HIC for the reasons presented above.  It would have been obvious to add ammonium sulphate to the crude harvest prior to loading on the HIC column because Queiroz et al. teaches that ammonium sulfate is effective to promote ligand-protein interaction in HIC (p. 149, col 2).  With respect to step c iv), Roche, and Kembhavi et al., motivate the addition of leupeptin for the reasons presented above.  With respect to step c v), it would have been obvious to remove ammonium sulphate because it can interfere with downstream applications such as ion exchange chromatography.  With respect to step c vi), Kurfurst et al. teach a filtering step prior to ion exchange. With respect to step vii), Kurfurst et al. teach ion exchange chromatography to separate collagenase I and II.  With respect to step d) Badalamente teach a pharmaceutical product containing collagenase I and II in a 1:1 mass ratio.  
The resulting product would meet all of the limitations of claims 62-68, 71, 75 and 85. With respect to claims 74 and 76, it is routine in the protein art to store proteins at -70° C (deep freeze) and 5° C (refrigeration) to avoid degradation.  
With respect to claims 69, 81, 86 and 91, Badalamente teach that the collagenase mixture is a pharmaceutical formulation in the form of a sterilized lyophilized powder (paragraph 0012).  The 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Applicant is reminded that affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Claim 72 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurfurst et al. (US 2004/0137596) in view of Dwulet et al. (US  5,989,888), Queiroz et al. (“Hydrophobic interaction chromatography of proteins,” J. Biotechnology, 2001, 87, 143-159),  Hesse et al. (“Recombinant Enzymes for Islet Isolation: Purification of a Collagenase From Clostridium histolyticum and Cloning/Expression of the Gene,” Transplantation Proceedings, 1995, 27, 3287-3289), Roche Applied Science (“The Complete Guide for Protease Inhibition” 2004), Kembhavi et al. (“Clostripain: characterization of the active site,” FEBS, 1991, 277-280), Pall BioPharmaceuticals (“Mustang Q Capsule: The Only Disposable Process Chromatography Column for Pharmaceutical Manufacturing” Nov. 21, 2000), and Badalamente (US 2006/0204488), as applied to claims 62-71, 74-76, 80-81, 85-86 and 90-91 above, in further view of BD BioPharmaceutical Production (“Bionutrient Technical Manual”, March 2004; cited by Applicant).
The references cited above do not teach conducting cell bank preparations in the presence of phytone peptone.
Clostridium and Neisseria genera.
It would have been obvious to select the vegetable based media of Kurfurst et al. for C. histolyticum fermentation, especially phytone peptone or vegetable peptone taught by BioPharmaceutical Production.  The skilled artisan would have been motivated to do so because the use of animal-free products avoids the risk of BSE/TSE contamination (p. 42).  There would have been a reasonable expectation of success given that BioPharmaceutical Production teaches that phytone peptone is suitable for Clostridium growth (p. 47).

Claim 73 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurfurst et al. (US 2004/0137596) in view of Dwulet et al. (US  5,989,888), Queiroz et al. (“Hydrophobic interaction chromatography of proteins,” J. Biotechnology, 2001, 87, 143-159),  Hesse et al. (“Recombinant Enzymes for Islet Isolation: Purification of a Collagenase From Clostridium histolyticum and Cloning/Expression of the Gene,” Transplantation Proceedings, 1995, 27, 3287-3289), Roche Applied Science (“The Complete Guide for Protease Inhibition” 2004), Kembhavi et al. (“Clostripain: characterization of the active site,” FEBS, 1991, 277-280), Pall BioPharmaceuticals (“Mustang Q Capsule: The Only Disposable Process Chromatography Column for Pharmaceutical Manufacturing” Nov. 21, 2000), Badalamente (US 2006/0204488), as applied to claims 62-71, 74-76, 80-81, 85-86 and 90-91, in further view of Holjevac et al. (US 5,252,481; cited by Applicant).
Neither Kurfurst et al., or the secondary references teach a series of inoculations.
Clostridium histolyticum to produce collagenase involving inoculating a starter culture with Clostridium histolyticum, allowing it to ferment and then using the starter culture to inoculate a larger scale fermentation culture Examples 2-6).
It would have been obvious to apply the methods of fermenting Clostridium histolyticum taught by Holjevac et al. to the method of Kurfurst et al. and to further optimize the number of pre-fermentation inoculation steps to improve the yield and purity of the collagenase enzymes through routine experimentation.  The prior art of Holjevac et al. is representative of the ordinary skill in the art with respect to fermentation protocols.  It is well within the ordinary skill of the art to use a peptone-based media and to inoculate starter cultures and to use starter cultures to inoculate larger cultures for fermentation.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 77-79, 82-84, 87-89 and 92-94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurfurst et al. (US 2004/0137596) in view of Dwulet et al. (US  5,989,888), Queiroz et al. (“Hydrophobic interaction chromatography of proteins,” J. Biotechnology, 2001, 87, 143-159),  Hesse et al. (“Recombinant Enzymes for Islet Isolation: Purification of a Collagenase From Clostridium histolyticum and Cloning/Expression of the Gene,” Transplantation Proceedings, 1995, 27, 3287-3289), Roche Applied Science (“The Complete Guide for Protease Inhibition” 2004), Kembhavi et al. (“Clostripain: characterization of the active site,” FEBS, 1991, 277-280), Pall BioPharmaceuticals (“Mustang Q Capsule: The Only Disposable Process Chromatography Column for Pharmaceutical Manufacturing” Nov. 21, 2000),  Badalamente (US 2006/0204488) and BD BioPharmaceutical Production (“Bionutrient Technical Manual”, March 2004),  as applied to claims 62-71, 74-76, 80-81, 85-86 and 90-91, in further view of Akers (“Excipient-Drug Interactions in Parenteral Formulations,” J. Pharm. Sci., 2002, 91, 2283-2300; cited by Applicant) and Dan et al. (US 5,462,739; cited by Applicant).
Neither Kurfurst et al. or any of the recited secondary references teach that sucrose or Tris are included in a collagenase drug product or that the pH is about 8.0.
	Dan et al. teach a pharmaceutical composition comprising collagenase in 50 mM Tris HCl, 10 mM Ca acetate, pH 7.4 (col 8, line 17).
	Akers teaches that lactose, along with sucrose, mannitol, glycine, trehalose, dextran, povidone and sorbitol, are major excipients used in sterile pharmaceutical formulations for the purpose cryo- and lyoprotection (Table 1).  Akers also teaches that Tris is one of the major buffers used in sterile pharmaceutical formulations (Table 1).
	It would have been obvious to substitute sucrose for lactose in the collagenase formulation taught by Badalamente in view of Akers which teaches that lactose and sucrose are recognized in the art as useful for the same intended purpose.  In other words, sucrose and lactose are obvious variants of excipients used in pharmaceutical formulations to stabilize the product during lyophilization.  Given that Badalamente teaches that the collagenase mixture is stored in lyophilized form, it would have been obvious to include a lyoprotectant in the formulation and to optimize the amount of lyoprotectant through routine optimization in order to maximize stability of the product. MPEP § 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”   It would have been further obvious to include a buffer in the collagenase formulation of Badalamente, preferably Tris at pH 7.4, which is known to be used in 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 62-99 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,811,560.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  Claim 1 of the ‘560 Patent are drawn to a drug product consisting of isolated and purified collagenase I and collagenase II from C. histolyticum in a 1:1 mass ratio and having at least 97% purity as measured by RP-HPLC.  Claim 9 of the ’560 Patent drawn to a product-by-process reciting all of the structural and process steps of instant claim 70.  Claim 19 of the ‘560 Patent recites a pharmaceutical formulation comprising a pharmaceutically acceptable excipient and a drug product consisting of isolated and purified collagenase I and collagenase II having the sequence of Clostridium histolyticum collagenase I and collagenase II, respectively, wherein the collagenase I and collagenase II have a mass ratio of about 1 to 1 and the drug product is at least 97% by area pure as determined by reverse phase high performance liquid chromatography. Claim 24 of the ’560 Patent drawn to a product-by-process reciting all of the structural and process steps of instant claims 80 and 90. 
With respect to claims 61, 69-71, 75, 80, 85 and 90, the patented claims do not state that the drug product has less than 10 parts per million residual host protein.  With respect to claims 95-99 the patented claims do not state that the drug product has the claimed potency or stability.
MPEP § 2212-2112.02 states that when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  The fact that the patented drug product meets all other claim limitations, is grounds for shifting the burden to Applicant to prove that the patented drug product does not anticipate or render obvious the instant invention. If the patented drug product meets the level of purity taught by the claim, 
With respect to claims 63-68, 72-74, 76-79, 81-84, 86-89 and 91-94, claims 2-7, 11-13, 20-23, 25-28, 20, 26-28, and 25-28 of the ‘560 Patent recite the same limitations, respectively.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654